Name: 96/17/EC: Commission Decision of 18 December 1995 accepting the application by the Italian Republic on the time limit for paying the advance aid to tomato processors (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  accounting;  plant product;  foodstuff;  economic policy
 Date Published: 1996-01-09

 Avis juridique important|31996D001796/17/EC: Commission Decision of 18 December 1995 accepting the application by the Italian Republic on the time limit for paying the advance aid to tomato processors (Only the Italian text is authentic) Official Journal L 006 , 09/01/1996 P. 0020 - 0020COMMISSION DECISION of 18 December 1995 accepting the application by the Italian Republic on the time limit for paying the advance aid to tomato processors (Only the Italian text is authentic) (96/17/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 1558/91 of 7 June 1991 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables (1), as last amended by Regulation (EC) No 2559/95 (2), and in particular Article 13 (2) thereof,Whereas the third subparagraph of Article 13 (2) of Regulation (EEC) No 1558/91 lays down that, at the duly substantiated request of a Member State, the Commission may extend the time limit by which the competent body must pay the advance aid from 30 to 45 days; whereas Italy has asked to benefit from this provision on the basis of various information notified to the Commission regarding the need for controls on its territory; whereas, having studied the said information, it would appear necessary to accept the application made by Italy;Whereas this authorization is valid for the 1995/96 and 1996/97 marketing years, provided that the conditions relating to controls remain unchanged,HAS ADOPTED THIS DECISION:Article 1 The Italian Republic is hereby allowed to apply the provision in the third paragraph of Article 13 (2) of Regulation (EEC) No 1558/91.This authorization is valid for the 1995/96 and 1996/97 marketing years as long as the relevant conditions, especially as regards controls, remain unchanged.Article 2 This Decision is addressed to the Italian Republic.Done at Brussels, 18 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 144, 8. 6. 1991, p. 31.(2) OJ No L 258, 28. 10. 1995, p. 52.